Citation Nr: 1414269	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran received the correct rate of retroactive payment of educational assistance under Chapter 1607, Title 10, of the United States Code (Reserve Educational Assistance Program (REAP)).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) in the military from February 5, 2002 to July 9, 2003.  He also reportedly had additional service in the Marine Corps Reserves prior to that, so presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (BVA/Board) is from a July 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted retroactive REAP benefits at the 40-percent level.  

As support for his claim concerning the rate and effective date of his award, the Veteran testified at a hearing in February 2012 at the RO in Oakland, California, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013)


FINDINGS OF FACT

1.  The Department of Defense (DoD) has established eligibility for this Veteran for Chapter 1607 benefits, i.e., participation in the REAP. 

2.  The evidence is at least in relative equipoise, so about evenly balanced, as to whether he served on AD from February 5, 2002 to July 9, 2003, so for 1 year, 5 months and 4 days of continuous service.



CONCLUSION OF LAW

He is entitled to the higher 60 percentage rate for his REAP benefits payments.  10 U.S.C.A. §§ 16161-16166 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The provisions of the VCAA, however, do not apply to claims for educational benefits where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The regulations delineating the specific notification and assistance requirements for education claims are set forth in 38 C.F.R. §§ 21.1031 (duty to notify) and 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions apply to claims for educational assistance under Chapter 1607 (REAP).  38 C.F.R. § 21.7530 (2013).  

Here, though, the Board need not discuss whether there has been compliance with these duties to notify and assist, even assuming for the sake of argument the VCAA applies or even to the extent there are similar obligations in these regulations cited, because the claim is being fully granted, regardless.  That is to say, even if the appellant has not received the required notice and assistance, it ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis

The Veteran contends he is entitled to a higher rate of retroactive payments for VA educational assistance benefits under the Montgomery GI Bill (MGIB) - REAP, to reimburse him for educational expenses he incurred during his period of eligibility.

Chapter 1607 of Title 10 of the United States Code establishes a benefits program known as the REAP.  The purpose of REAP is to provide educational assistance to members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty.  10 U.S.C.A. § 16161.

Each military department, under regulations prescribed by the DoD and the Department of Homeland Security with respect to the Coast Guard (when it is not operating as a service of the Navy), determines who is eligible for these benefits.  In turn, VA administers the program and pays benefits from funds contributed by the DoD to each Veteran entitled to educational assistance.  10 U.S.C.A. §§ 16162, 16166. 

The Veteran already has established his eligibility for REAP benefits.  Therefore, the only question at issue in this appeal is whether he is entitled to a higher rate of REAP payment.  


The RO determined that the Veteran was entitled to reimbursement of REAP benefits at 40 percent of the MGIB rate, relying on an April 2011 DoD Information Request Reply and a September 2009 Chapter 1607 VA REAP Eligibility Data printout, both of which show two periods of service, each less than a year in duration, one from February 5, 2002 to December 18, 2002 and the other from January 3, 2003 to June 13, 2003.

The Veteran contends, however, that he is entitled to the higher 60 percent rate because there was no break in his service from February 5, 2002 to July 9, 2003, because the DoD made an administrative error by considering what he maintained was a 16-day period of paid leave as a cessation in service sufficient to sever the continuity of AD, in effect creating two periods of active service, one of 10 months and 14 days, from February 5, 2002 to December 18, 2002, and the other of 5 months and 11 days, from January 3, 2003 to June 13, 2003.  He maintains that, but for this error, his service from February 5, 2002 to July 9, 2003 is continuous and, therefore, sufficient in duration to meet the requirements for the higher 60 percent rate. 

Concerning this, Chapter 1607 provides that the educational assistance payable under REAP is derived by reference to the MGIB payment rate.  That is, REAP is a percentage of the MGIB-AD rate, based on the number of days served on AD.

The relevant statutory provision, 10 U.S.C.A. § 16162(c)(4), details the following schedule of payments under REAP:

(A) 40 percent [of MGIB-AD rate] in the case of a member of a reserve component who performed active service for 90 consecutive days but less than one continuous year; or 

(B) 60 percent in the case of a member of a reserve component who performed active service for one continuous year but less than two continuous years; or 

(C) 80 percent in the case of a member of a reserve component who performed active service for:  (i) two continuous years or more; or (ii) an aggregate of three years or more. 

Here, the Board finds that that the Veteran is entitled to REAP benefits at the requested 60 percent rate.  In this regard, the Veteran's DD Form 214 reflects a period of continuous AD service as a Machine Gunner from February 5, 2002 to July 9, 2003, so for 1 year, 5 months and 4 days of uninterrupted service.  Also of record are two verified copies of his alternate electronic DD Form 214 showing continuous active service from February 5, 2002 to July 9, 2003, as well as a VA Veterans Information Portal screenshot additionally reflecting 1 year, 5 months and 4 days of uninterrupted active service.

Additionally, during his February 2012 Travel Board hearing, the Veteran testified that in December 2002 he took a period of paid leave during which his involuntary activation that began on February 5, 2002 was extended.  Thereafter, he stated that he continued to serve on AD through July 9, 2003.  In support of this, he submitted a leave and earnings statement from January 2003 reflecting that he used 16 days of leave, corresponding to the 16-day period from December 18, 2002 to January 3, 2003 that the DOD apparently classified as a cessation in service.

It appears, then, that he was ultimately entitled to payment of REAP benefits at 60 percent of the MGIB payment rate, despite the DoD's calculation suggesting otherwise, since the contemporaneous documentation of record, namely his DD Form 214 and his leave and earnings statement, reflect more than 17 months of uninterrupted service.  See 10 U.S.C.A. § 16162(c)(4)(B).  

So, ultimately, when viewing all the evidence of record, the Board finds that there is at least a balance of evidence both for and against the determinative issue of whether the Veteran had continuous active service from February 5, 2002 to July 9, 2003, so for 1 year, 5 months and 4 days.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence regarding any issue material to the documentation of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.

Accordingly, for the reasons and bases discussed, the Board finds that the Veteran had sufficient continuous AD service to warrant payment at the higher 60 percent rate; therefore, his claim is granted.  See 10 U.S.C.A. §§ 16161-16166 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550 (2013).  


ORDER

The appeal for REAP benefit payments at the higher 60 percent rate is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


